DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/1/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vargas et al. (US 20170132892 A1) in view of Tsirline et al. (US 20110115611 A1), further in view of Ito et al. (JP 2008021282 A), further in view of Hokazono et al. (JP 2008265278 A).
Regarding claim 1, Vargas discloses a smart product label platform comprising:
a barcode field (¶65);
a serial number field (¶65);
a print history table (¶25).
Vargas does not explicitly disclose an auto print option, a quantity selector, nor a print button.
Tsirline teaches: a printer-encoder comprising an auto print option with a look-up table having a history of each element used for encoding (¶125).
Ito teaches: RFID label printer, wherein “(In this case, set the quantity of labels the number of kinds of print data) is set in step S175” (Page 70).
Hokazono teaches: RFID label printer, wherein printing is performed when this button 16 is pressed (Page 72).
It would have been obvious to one of ordinary skill in the art before the time of effective filing of the invention to provide the RFID label printer of Vargas with the print options of Tsirline and the interface controls taught by Ito and Hokazonoin order to apply known techniques to a known device ready for improvement to yield predictable result.
Regarding claim 2, Vargas modified by Tsirline, Ito, and Hokazono teaches the apparatus of claim 1 above and further teaches wherein the interface provides an option to customize a format of a label (Vargas: ¶29, ¶33).
Regarding claim 3, Vargas modified by Tsirline, Ito, and Hokazono teaches the apparatus of claim 1 above and further teaches wherein the interface further comprises a setting menu (Tsirline: ¶125 - means for the operator to view the settings for one or more the encoding elements).
Regarding claim 4, Vargas modified by Tsirline, Ito, and Hokazono teaches the apparatus of claim 1 above and further teaches wherein the user interface is associate with a particular company and is customized (Vargas: Fig. 1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN C LY whose telephone number is (571)270-7898. The examiner can normally be reached Monday - Friday, 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Paik can be reached on (571) 272-2404. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN C LY/Primary Examiner, Art Unit 2887